This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0293

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                Katherine Ann Clark,
                                     Appellant

                              Filed September 8, 2014
                                     Affirmed
                                   Worke, Judge

                             Dodge County District Court
                              File No. 20-K7-04-000200

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Paul Kiltinen, Dodge County Attorney, Mantorville, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Andrea Barts, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Schellhas, Presiding Judge; Worke, Judge; and

Rodenberg, Judge.

                       UNPUBLISHED OPINION

WORKE, Judge

      Appellant challenges probation revocation, arguing that the district court abused

its discretion because the need for confinement did not outweigh the policies favoring
probation, and that remand is necessary because the district court’s findings are

inadequate and contrary to the evidence. We affirm.

                                      DECISION

      We review the district court’s probation-revocation decision for an abuse of

discretion. State v. Austin, 295 N.W.2d 246, 249-50 (Minn. 1980). The district court’s

findings are reviewed for clear error. State v. Ray, 659 N.W.2d 736, 742 (Minn. 2003).

      Before revoking an offender’s probation, the district court “must 1) designate the

specific condition or conditions that were violated; 2) find that the violation was

intentional or inexcusable; and 3) find that need for confinement outweighs the policies

favoring probation.” Austin, 295 N.W.2d at 250. The district court must “create [a]

thorough, fact-specific record[] setting forth [its] reasons for revoking probation.” State

v. Modtland, 695 N.W.2d 602, 608 (Minn. 2005). The supreme court emphasized that

              in making the three Austin findings, courts are not charged
              with merely conforming to procedural requirements; rather,
              courts must seek to convey their substantive reasons for
              revocation and the evidence relied upon. . . . [C]ourts should
              not assume that they have satisfied Austin by reciting the
              three factors and offering general, non-specific reasons for
              revocation, as it is not the role of appellate courts to scour the
              record to determine if sufficient evidence exists to support the
              district court’s revocation.

Id.

      Appellant Katherine Ann Clark pleaded guilty to first-degree controlled substance

crime in 2006; the district court stayed adjudication and placed her on probation for 15

years with various conditions, including that she maintain contact with her probation

officer and refrain from using or possessing alcohol or illegal drugs. After her third


                                              2
probation violation, the district court imposed a 49-month sentence but stayed execution

on condition that she complete treatment and abstain from using illegal drugs or abusing

prescription drugs.

       On this violation, her fourth, the district court bifurcated the revocation hearing; at

the first hearing on November 13, 2013, Clark admitted that she had failed to maintain

contact with her probation officer and that she had abused a prescription medication. She

acknowledged that she had no legal excuse for violating the conditions of probation.

Based on these admissions, the district court found that she had violated specific

conditions of her probation and that the violations were “intentional, willful, and

inexcusable.” This satisfies the first two Austin factors and the district court’s comments

on the record are sufficient for the written-findings requirement. See id., n.4 (stating that

“[t]he ‘written findings’ requirement is satisfied by the district court stating its findings

and reasons on the record”).

       The district court convened a second hearing on the sole issue of whether the third

Austin factor, the need for confinement outweighs the policies favoring probation, was

satisfied. Thus, the entire hearing involved consideration of this issue, with Clark’s

attorney emphasizing the policies for continuing probation and the state asserting the

need for confinement. The district court also asked questions to clarify the parties’

positions. At the conclusion of the presentation, the district court commented, “I will

make the requisite findings that the need for incarceration outweighs any benefits of a

probationary sentence. To not execute at this juncture will be to unduly depreciate the

seriousness of the original offense, which should have been a commit in the first place.”


                                              3
The district court added, “And lastly, I will make the requisite finding that [Clark]

exhausted all community resources.”            Although the district court recited that not

executing Clark’s sentence would unduly depreciate the seriousness of the original

offense, rather than the violation, it is clear to us that the district court made an adequate,

fact-specific statement that demonstrates that the district court considered the third Austin

factor.     The district court’s statements on the record satisfy the written-findings

requirement.       The district court did not abuse its discretion by revoking Clark’s

probation.

          Clark argues that the district court improperly inquired into her religious affiliation

because her proposed treatment program has a religious orientation.                There is no

indication that the district court considered Clark’s religious affiliation in reaching its

decision and, in any event, Clark admits that religious affiliation is not a prerequisite to

acceptance into the program.

          Affirmed.




                                                 4